Case 1:19-cr-00059-LO Document 246-1 Filed 07/26/21 Page 1 of 7 PageID# 2718




                 Exhibit K
Case 1:19-cr-00059-LO Document 246-1 Filed 07/26/21 Page 2 of 7 PageID# 2719
Case 1:19-cr-00059-LO Document 246-1 Filed 07/26/21 Page 3 of 7 PageID# 2720



               CERTIFICATE OF NON-EXISTENCE OF RECORDS
          PURSUANT TO FEDERAL RULE OF EVIDENCE 803(10) AND 902(1)
              AND FEDERAL RULE OF CRIMINAL PROCEDURE 27


       I, Joanne Eldridge, attest, under penalties of perjury by the laws of the United States of

America pursuant to 28 U.S.C. § 1746, that the information contained in this certification is true

and correct.

       I am employed by the Department of Defense Office ofinspector General (DoD OIG),

and my title is Associate General Counsel. I have official duties with the DoD OIG in

Alexandria, VA. I am knowledgeable of the records kept for complaints made to the DoD OIG,

including complaints made by intelligence community employees and contractors. I am

qualified and authorized to make this certification because I am familiar with how such records

are created, managed, stored, and retrieved.

       I further state that a diligent search directed by officials responsible for the records

databases of the DoD Hotline, Directorate for Investigations of Senior Officials, Directorate for

Whistleblower Reprisal Investigations, Defense Criminal Investigative Service, and Evaluations       ;

Component failed to disclose any complaints to the DoD OIG made by Daniel Everette Hale for

the period 2009 through 2014.




                                                                                   GOVERNMENT
                                                                                     EXHIBIT
                                                                                       712
                                                                                     1:19CR59
Case 1:19-cr-00059-LO Document 246-1 Filed 07/26/21 Page 4 of 7 PageID# 2721



        I further state that this certification is intended to satisfy Rule 902(1) of the Federal Rules

of Evidence and Rule 27 of the Federal Rules of Criminal Procedure, which incorporates Federal

Rule of Civil Procedure 44.




 Date




                                                   2
Case 1:19-cr-00059-LO Document 246-1 Filed 07/26/21 Page 5 of 7 PageID# 2722




                                                              GOVERNMENT
                                                                EXHIBIT
                                                                 713
                                                                1:19CR59
Case 1:19-cr-00059-LO Document 246-1 Filed 07/26/21 Page 6 of 7 PageID# 2723
Case 1:19-cr-00059-LO Document 246-1 Filed 07/26/21 Page 7 of 7 PageID# 2724




                                                                GOVERNMENT
                                                                  EXHIBIT
                                                                   714
                                                                  1:19CR59
